Citation Nr: 0614510	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-24 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation of lumbosacral spine arthritis with right leg 
radiculopathy, rated as 20 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of peptic ulcer disease/hiatal hernia.  

4.  Entitlement to service connection for a gastrointestinal 
disorder, to include peptic ulcer disease and hiatal hernia.  

5.  Entitlement to service connection for a right wrist 
ganglion.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from February 1963 to November 
1966 and from May 1981 to April 1983.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Seattle, 
Washington, VA Regional Office (RO).   

The issue regarding the evaluation of lumbosacral spine 
arthritis, and service connection for a right shoulder 
disorder and a gastrointestinal disorder, to include peptic 
ulcer disease and hiatal hernia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service connection for peptic ulcer disease was denied in 
an October 2001 rating decision.  The veteran did not appeal.

2.  The evidence added to the record since the October 2001 
rating decision is new and probative of the issue at hand.

3.  A chronic right wrist disorder was not manifest in 
service and is not attributable to service.  


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying service 
connection for residuals of peptic ulcer disease/hiatal 
hernia is final.  Evidence submitted since that decision is 
new and material and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105(a), (b) and (c), 7108; 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302(a) (2005).

2.  A chronic right wrist disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. (2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In March 2002, the veteran was sent 
VCAA notification.  This notice predated the initial 
unfavorable decision.  Although the 4th and 5th elements were 
not addressed at this time, the Board herein is not granting 
service connection; thus, that matter is moot with no 
prejudicial error as addressed below.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in March 2002.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

The claimant was provided notice which was adequate.  
Following the notice, the May 2002 and July 2002 rating 
decisions, July 2003 statement of the case, and October 2005 
VCAA notice were issued.  The claimant has not shown how any 
error was prejudicial.  Moreover, the essential fairness of 
the adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

I.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, evidence must be received that was not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2005). 

Analysis

Initially, the Board notes that any defect with regard to 
VCAA is harmless error as the claims are herein reopened.  

A.  Residuals of Peptic Ulcer Disease/Hiatal Hernia

The issue of service connection for residuals of peptic ulcer 
disease/hiatal hernia was previously addressed in October 
2001.  The veteran was informed of the decision and did not 
appeal.  That decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

At the time of the prior decision, the record included the 
service medical records, statements from the veteran, and 
post service VA and private medical records.  The evidence 
was reviewed and service connection residuals of for peptic 
ulcer disease/hiatal hernia was denied. 38 U.S.C.A. § 7105.

At the time of the prior decision, the record established the 
veteran had had post-service bleeding ulcers and a history 
consistent with gastroesophageal reflux symptoms and stomach 
ulcers.  The prior decision notes that service medical 
records were negative for findings in regard to a 
gastrointestinal disorder, peptic ulcer disease or a hiatal 
hernia.  

Since that determination, the veteran has applied to reopen 
his claim for entitlement to service connection for peptic 
ulcer disease and/or a hiatal hernia.  In March 2002, the 
National Personnel Records Center provided additional service 
medical records.  A November 1965 treatment record notes 
complaints of nausea and vomiting with blood in the stool.  
Based on the reason for the prior denial (no in-service 
disease or injury), this evidence is new and material, and 
the claim is reopened.  It certainly relates to a previously 
unestablished fact.  

II.  Right Wrist Disorder

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.304(b) (2005).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In the instant case, there has been no assertion of combat.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002); § 
3.304(f) are not applicable.

The veteran had two periods of active service.  The Board 
will address each period separately.

February 1963 to November 1966

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).

The veteran is competent to report his symptoms.  He is not a 
medical professional, however, and his opinion in regard to 
diagnosis and etiology is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  

Service medical records reflect complaints that his wrist was 
out of joint in November 1966, and a right wrist ganglion was 
noted.  No further reference to a right wrist disorder is of 
record.  Thus, the Board concludes that the in-service 
findings, to include the ganglion, resolved without 
residuals.  Equally important, there is no evidence that the 
veteran has a current right wrist disorder.  In fact, a 
private examination report, dated in June 2002, notes that 
examination of the right wrist was unremarkable.  Absent a 
current disability related by competent evidence to in-
service disease or injury, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

May 1981 to April 1983

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  At service entrance in May 
1981, the upper extremities were normal.  Neurological 
examination was normal.  On the accompanying medical history, 
he specifically denied having a cyst.  Thus, the veteran is 
entitled to a presumption of soundness at service entrance.  

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  

The Board finds that there is not clear and unmistakable 
evidence rebutting the presumption of soundness at service 
entrance.  The Board notes that there are two steps to rebut 
the presumption of soundness at entry.  VAOPGCPREC 3-03 (July 
16, 2003).  First, there must be clear and unmistakable 
evidence that a right wrist disorder preexisted service.  
Second, there must be clear and unmistakable evidence that a 
right wrist disorder was not aggravated during service.  If 
both prongs are not met, the presumption of soundness at 
entry is not rebutted.  There is no evidence that the veteran 
had a right wrist disorder prior to the second period of 
service.  The Board notes that in February 1973, the upper 
extremities were normal and neurological examination was 
normal.  However, 38 U.S.C.A. § addresses only the 
presumption of soundness, not whether service connection or 
compensation should be awarded.  Clearly, prior to the second 
period of service he was seen during the first period of 
service for right wrist complaints, including a ganglion.  
However, the complaints resolved during the first period of 
duty, there was no pathology during the second period of 
service, and there remains no right wrist pathology.  
Regardless of any two-step presumption of soundness analysis, 
the law requires the existence of current disability.  
38 U.S.C.A. § 1110, 1131.  In this case, there is no right 
wrist disability.  In the alternative, evidence establishing 
that the veteran does not have current disability rises to 
the level of clear and unmistakable evidence that any 
preservice right wrist defect infirmity or disorder was not 
aggravated during service.  

Because the evidence establishes that a right wrist disorder 
did not exist prior to service, the theory of aggravation is 
not relevant.  Thus, the issue is whether the veteran has a 
current disability related by competent evidence to in-
service disease or injury.

As noted, the Board has concluded that a right wrist ganglion 
in November 1966 resolved without residuals.  At separation 
in February 1983, the upper extremities were normal.  
Neurological examination was normal.  On the accompanying 
medical history he specifically denied having a cyst.  There 
is no evidence that the veteran has a right wrist disorder at 
separation and no evidence of any chronic right wrist 
disorder.  Absent a current disability related by competent 
evidence to service, service connection is not warranted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In summary, a right wrist ganglion during service in 1966 
resolved without residuals, the veteran did not have a right 
wrist disorder at service entrance in May 1981, or at 
separation in 1983, and the veteran does not have a current 
right wrist disorder.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  


ORDER

The application to reopen a claim of entitlement to service 
connection for residuals of peptic ulcer disease/hiatal 
hernia is granted.

Service connection for a right wrist disorder is denied.  


REMAND

By rating decision, dated in June 2001, service connection 
for lumbosacral spine arthritis with right leg radiculopathy 
was granted and a 20 percent evaluation was assigned.  In an 
August 2001 reply to the June 2001 notice of the rating 
decision, the veteran stated that "the preponderance of 
evidence is on my side there-fore a higher rate of percentage 
of disability should be awarded."  A liberal reading of that 
document warrants a finding that it constitutes a notice of 
disagreement with the June 2002 evaluation assigned.  See 
Rivers v. Gober, 10 Vet. App. 469(1997) (the Board must 
construe the appellant's arguments liberally to determine 
whether an issue is raised on appeal).  As the RO has not 
provided the veteran with a statement of the case as to that 
issue, remand is required for the issuance of a statement of 
the case and to provide the veteran the opportunity to submit 
a substantive appeal.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The Board notes that the AOJ denied a higher 
evaluation in a December 2005 rating decision.  

In regard to peptic ulcer disease, the Board notes that a 
January 2001 VA examination for intestines refers to an 
examination pertaining to the esophagus and hiatal hernia.  
The report of examination has not been associated with the 
claims file.  

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a right shoulder disorder, the Board notes a 
June 2002 letter from the veteran's private physician 
reflects additional treatment records, to include those of 
Dr. D. S, that may be pertinent to the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of 
the case in regard to the evaluation of 
lumbosacral arthritis with right leg 
radiculopathy.  

2.  The AOJ should obtain a copy of the 
esophagus and hiatal hernia examination 
report referred to in the January 2001 
intestines examination report and 
associate the report with the claims file.  
If the report is unavailable or 
inadequate, the AOJ should schedule the 
veteran for a VA examination.  The claims 
file should be made available to the 
examiner for review.  The examiner should 
respond to provide an opinion as to 
whether it is at least as likely as not 
that any gastrointestinal disorder, to 
include peptic ulcer disease and is 
related to service. 

3.  The AOJ should attempt to obtain from 
the veteran any pertinent private 
treatment records related to the right 
shoulder, to include those of Dr. D. S.  

4.  The AOJ should issue a VCAA letter 
that complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
subsequent VA process.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


